Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


 TAMPA HAMPTON, DORIS SKAARER
 and DEBBY SUNDQUIST,

         Plaintiffs,

 v.                                                             Case No. ____________

 TEM ENTERPRISES, INC.,
 d/b/a XTRA AIRWAYS,                                            JURY TRIAL
                                                                DEMANDED
       Defendant.
 _______________________________                        /

                                            COMPLAINT

         Plaintiffs Tampa Hampton, Doris Skaarer and Debby Sundquist bring this Complaint

 seeking damages and equitable relief against Defendant TEM Enterprises, Inc., doing business as

 XTRA Airways, for their discriminatory terminations in violation of the Age Discrimination in

 Employment Act, §29 U.S.C. 621, et seq., as amended (“ADEA”), and the Florida Civil Rights

 Act (FCRA), Chapter 760, Fla. Stat.

                                   JURISDICTION AND VENUE

         1.       This Court has original jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

 1331, §29 U.S.C. 621.

         2.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 as the Defendant

 resides in this district.

                                    CONDITIONS PRECEDENT

         3.       All conditions precedent to this lawsuit, if any, have been satisfied or waived.

         4.       Plaintiffs dual-filed their charges of discrimination with the Equal Employment
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 8



 Opportunity Commission (EEOC) and Florida Commission on Human Rights (FCHR) within

 300 days of the occurrence of the discriminatory acts.

        5.      Plaintiff Tampa Hampton filed her Charge of Discrimination on March 14, 2017,

 Charge No. 510-2017-01814. See Ex. A.

        6.      Plaintiff Doris Skaarer filed her Charge of Discrimination on April 27, 2017,

 Charge No. 515-2017-00458. See Ex. B.

        7.      Plaintiff Debby Sundquist filed her Charge of Discrimination on June 5, 2017,

 Charge No. 515-2017-00577. See Ex. C.

        8.      All of the Plaintiffs have received their Notices of Right to Sue from the EEOC;

 these were mailed to each of the Plaintiffs on June 4, 2019. See Ex. D.

                                             PARTIES

        9.      Plaintiff Tampa Hampton is a resident of Chandler, Arizona.

        10.     Plaintiff Doris Skaarer is a resident of Harlingen, Texas.

        11.     Plaintiff Debby Sundquist is a resident of Wendover, Nevada.

        12.     At all times material to this Complaint, Defendant employed Plaintiffs as flight

 attendants.

        13.     Defendant TEM Enterprises, Inc., d/b/a XTRA Airways, is a Florida corporation

 headquartered in Coral Gables, Miami-Dade County, Florida.

        14.     Defendant is an employer as defined by the ADEA.

        15.     Defendant is an employer as defined by the FCRA.

        16.     Defendant may be served with process by delivering a copy of the summons and

 complaint to its registered agent.




                                                  2
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 8



                                   FACTUAL ALLEGATIONS

         17.    Defendant is a private charter airline that operates throughout the United States as

 well as Canada, the Caribbean and throughout Latin America.

         18.    Defendant is located in Coral Gables, Florida.

         19.    All of Defendant’s management team is located in Coral Gables, Florida.

         20.    Defendant employed Plaintiffs as flight attendants.

         21.    Plaintiffs’ supervisor was located in Coral Gables, Florida.

         22.    Plaintiffs attended all required training in Coral Gables, Florida.

         23.    At the time of their termination, the Plaintiffs were stationed at Defendant’s base

 in Wendover, Nevada.

         24.    The Plaintiffs were transferred to the Wendover, Nevada base in or around May

 2016.

         25.    Defendant terminated Plaintiffs’ employment effective February 13, 2107,

 claiming that it lost a contract that necessitated the Wendover base and it was “not in a position

 to retain” their employment.

         26.    Defendant was aware that it would be losing this contract as early as October

 2016.

         27.    The Plaintiffs repeatedly asked Defendant where they would be transferred after

 the contract ended; however, Defendant ignored their requests for information.

         28.    Plaintiff Debby Sundquist worked for XTRA Airways for 23 year; she was 60

 years old at the time of her termination and was number one in seniority for all flight attendants.

         29.    Plaintiff Tampa Hampton worked for Defendant for approximately six years and

 was 68 years old at the time of her termination; she was the oldest flight attendant working for




                                                  3
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 8



 Defendant.

        30.     Although stationed at Wendover, Plaintiff Hampton primarily flew charters on the

 east coast to and from Atlantic City for six months prior to her termination; before then, she was

 assigned to work on Hillary Clinton’s charter jet.

        31.     Plaintiff Doris Skaarer was 58 years old at the time of her termination and had

 worked for Defendant for approximately two years.

        32.     The standard practice for base closures was to transfer flight attendants to other

 active or new bases.

        33.     Defendant failed to transfer Plaintiffs to a new base despite its standard practice.

        34.     Defendant told the Plaintiffs that they could “reapply” for their jobs; however,

 they would lose any seniority that each had accrued and that there were no open positions at the

 time of their termination.

        35.     Around the same time Defendant closed its Wendover base, it opened a new base

 in Laughlin, Nevada to service casino charters.

        36.     None of the Plaintiffs were offered the opportunity to transfer to the new

 Laughlin, Nevada base.

        37.     Younger flight attendants were stationed at the Laughlin, Nevada base.

        38.     At no time were any Plaintiffs offered the opportunity to transfer to any base

 without reapplying for employment, with a loss of seniority.

        39.     March is one of XTRA Airway’s busiest months with numerous charters related

 to “March Madness” college basketball games.

        40.     Three weeks prior to terminating Plaintiffs’ employment, Defendant advertised

 that it was hiring for new flight attendants.




                                                   4
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 8



        41.      On the same day that Plaintiffs’ terminations were effective, Defendant started a

 new class of flight attendants.

        42.      Subsequent to Plaintiffs’ terminations, Defendant started another new class of

 flight attendants in mid-March 2017.

        43.      Defendant wanted to get rid of the older flight attendants because it wanted a

 “new look.”

        44.      Defendant repeated that it wanted a “new look” at the time of Plaintiffs’

 terminations during a training class.

        45.      In addition to the Plaintiffs, two other flight attendants were stationed in

 Wendover, Kenya Johnson and Marlenys Zamora.

        46.      Ms. Johnson and Ms. Zamora were under 30 years old at the time of the base

 closure.

        47.      Ms. Johnson was pregnant at the time and alerted Defendant of this fact in

 January 2017.

        48.      Ms. Zamora suffered an on-the-job injury prior to the base closure.

                              COUNT I: AGE DISCRIMINATION - ADEA
                                       29 U.S.C. § 621, et seq.,

        49.      Plaintiffs re-allege the allegations contained in paragraphs 1 - 48.

        50.      Defendant through its managers and agents violated the ADEA by terminating

 Plaintiffs because of their ages while retaining and hiring substantially younger similarly situated

 employees.

        51.      As a direct, natural and proximate result of Defendant’s actions, Plaintiffs have

 been injured, suffering a loss of wages, benefits and humiliation.

        52.      Defendant’s acts, as more particularly alleged above, constituted violations of 29



                                                   5
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 8



 U.S.C. § 621, et seq., and were done with a knowing reckless disregard of the ADEA.

        53.     Because Defendant acted intentionally, with malice and reckless disregard for

 Plaintiffs’ rights under the ADEA, they are entitled to liquidated damages under the ADEA.

                        COUNT II: AGE DISCRIMINATION – FCRA
                              Chapter 760, Fla. Stat., et seq.

        54.     Plaintiffs re-allege the allegations contained in paragraphs 1 - 48.

        55.     Defendant through its managers and agents violated the Florida Civil Rights Act

 by terminating Plaintiffs because of their ages while retaining and hiring substantially younger

 similarly situated employees.

        56.     As a direct, natural and proximate result of Defendant’s actions, Plaintiffs have

 been injured, suffering a loss of wages, benefits and humiliation.

        57.     Defendant’s acts more particularly alleged above, constitute violations of the

 Florida Civil Rights Act of 1992, as amended, Florida Statute §760.10 and §760.11 and were

 done with a knowing or reckless disregard of the FCRA’s proscriptions.

        58.     Defendant’s actions were so malicious and in such reckless indifference to the

 state protected rights of Plaintiffs as to entitle them to receive an award of punitive damages to

 punish them, and to deter it, and others, from such conduct in the future.

        59.     As a direct, natural, proximate and foreseeable result of Defendant’s actions,

 Plaintiffs have suffered past and future pecuniary losses, emotional pain, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray that this Court:

    a. Assume jurisdiction over this action;

    b. Award judgment against Defendant and for the Plaintiffs;



                                                  6
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 8



    c. Award Plaintiffs back pay, liquidated damages and front pay;

    d. Award Plaintiffs compensatory damages for pain and suffering, mental and emotional

       distress, anxiety, humiliation, and any other injury in an amount to be determined by the

       enlightened conscious of the jury;

    e. Award Plaintiffs punitive damages against Defendant in an amount to be determined by

       the enlightened conscious of the jury to deter Defendant and others from similar

       misconduct in the future;

    f. Award injunctive relief;

    g. Award Plaintiff reasonable attorney’s fees, expenses and costs of litigation;

    h. Award Plaintiff pre and post-judgment interest;

    i. Award Plaintiff such other relief as this Court deems just and proper.


                                           JURY DEMAND

       Plaintiffs demand a jury trial on all issues so triable.

               Respectfully submitted this 26th day of August 2019,

                                                         /s/ Lisa C. Lambert
                                                       Lisa C. Lambert
                                                       Florida Bar No. 495298
                                                       Law Office of Lisa C. Lambert
                                                       245 N. Highland Avenue
                                                       Suite 230-139
                                                       Atlanta, GA 30307
                                                       (404) 556-8759
                                                       lisa@civil-rights.attorney

                                                       Amanda A. Farahany
                                                       Georgia Bar No. 646135
                                                       BARRETT & FARAHANY
                                                       1100 Peachtree Street NE
                                                       Suite 500
                                                       Atlanta, GA 30309
                                                       (404) 214-0120
                                                       (404) 214-0125 fax


                                                  7
Case 1:19-cv-23575-UU Document 1 Entered on FLSD Docket 08/26/2019 Page 8 of 8




                                          amanda@justiceatwork.com
                                          Pro Hac Vice Application Forthcoming

                                          Attorneys for Plaintiffs




                                      8
